DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 19 February 2020.  Currently Claims 1-20 are pending and have been examined.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 28 October 2020.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2020 has been entered.
 
Response to Arguments

Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive.

The Applicant argues on page 13, and 14-15 regarding claims 1, 8 and 15 that “nothing in these paragraphs teaches or suggests sets of estimated duplication factors that represent duplicated media exposure across different possible combinations of media platforms for respective ones of a plurality of reference media campaigns, the machine learning engine being trained to predict the sets of estimated duplication factors for the respective ones of the reference media campaigns from sets of total exposure metrics obtained for the respective ones of the reference media campaigns, the sets of total exposure metrics to represent media exposure associated with individual ones of the media platforms for the respective ones of the reference media campaigns, the machine learning engine to be trained based on the total exposure metrics and sets of actual duplication factors obtained for the respective ones of the reference media campaign ”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out that in the abstract of Ray it notes that the Ray reference discloses the statistical methods for measuring cross-screen efficacy as it relates to advertising, namely the ability to for advertisers ad advertising agencies to predict the behaviors of consumers based on aggregated cross screen behavior.  This is viewed to be a disclosure that as the instant Application, Ray is trying to understand or map how different campaigns will perform once the customers are understood based on cross platform watching behavior.  Ray provides this in [0078] and [0084] which indicates that this process takes place with the use of machine learning which is understood to be a good technique for matching exact pieces of information regarding the viewing habits of a single user, as well as different users compared to one another and provide statistical data that provides what they have in common.  

The Applicant argues on pages 13-14 that “a machine learning engine to identify a first one of the set of reference media campaigns to represent the query media campaign based on comparisons of the first, set of estimated duplication factors predicted for the query media campaign with respective ones of the sets of estimated duplication factors obtained for the respective ones of the reference media campaigns”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that as stated above abstract of Ray it notes that the Ray reference discloses the statistical methods for measuring cross-screen efficacy as it relates to advertising, namely the ability to for advertisers ad advertising agencies to predict the behaviors of consumers based on aggregated cross screen behavior.  This is viewed to be a disclosure that as the instant Application, Ray is trying to understand or map how different campaigns will perform once the customers are understood based on cross platform watching behavior.  Ray provides this in [0078] and [0084] which indicates that this process takes place with the use of machine learning which is understood to be a good technique for matching exact pieces of information regarding the viewing habits of a single user, as well as different users compared to one another and provide statistical data that provides what they have in common.  Paragraphs [0120]-[0128] further discloses a determination of a user duplicating the viewing of 
Specifically par. [0161]-[0165] teaches an example of how Ray determines the deduplication of data.  The Examiner views this as part of a process that indicates that in order to provide a deduplication the analysis must understand was is being duplicated.  This information is then incorporated into par. [0133]-[0134] which then goes on to teach the creating of lookalike groups to try and find similar groups (i.e. duplicates) of the original analyzed user in order to utilize the duplication information for multiple further users.  Which is viewed to be a determination of based on an initial user how effective the campaign was on a single user and then carrying it over to multiple users.  It is further provided that after the initial analysis is done par. [0138]-[0139] provides a valid set of groups that meet a certain measured validity (i.e. estimated duplicate to the original user) so that based on the estimate par. [0144] parameters (i.e. duplication factors) can be changed in order to effectively remove redundancy (i.e. after a comparison is done).  This is viewed by the Examiner as the Ray based on calculations including probabilities finding a duplicate set of groups similar to the original in order to find the most efficient advertising campaign to provide as well as how to provide it based on taking into account multiple device use.  This information is used as shown in par. [0015] in order to optimize consumer segments (i.e. duplicate the determined duplication in order to expand and optimize the ad presentation), and efficiently provide advertisement campaigns to properly targeted individuals, which can also be evaluated by a par. [0097] similarity score (i.e. metrics).  .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, and 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ray et al. (U.S. Patent Publication 2017/0034593 A1) (hereafter Ray).

	Referring to Claim 1, Ray teaches an apparatus comprising:

Memory and a machine learning engine to: (see; par. [0021] and par. [0078] of Ray teaches a learning machine to determine media performance).

predict sets of estimated duplication factors that represent duplicated media exposure across different possible combinations of media platforms for respective ones of a plurality of reference media campaigns, the machine learning engine being trained to predict the sets of estimated duplication factors for the respective ones of the reference media campaigns from sets of total exposure metrics obtained for the respective ones of the reference media campaigns, the sets of total exposure metrics to represent media exposure associated with individual ones of the media platforms for the respective ones of the reference media campaigns, the machine learning engine to be trained based on the total exposure metrics and sets of actual duplication factors obtained for the respective ones of the reference media campaigns (see; abstract of Ray teaches the statistical methods for measuring cross-screen efficacy as it relates to advertising, namely the ability to for advertisers ad advertising agencies to predict the behaviors of consumers based on aggregated cross screen behavior, par. [0078] and [0084] indicates that this process takes place with the use of machine learning, par. [0120]-[0128] further discloses a determination of a user duplicating the viewing of an ad based on a probability (i.e. estimation of exposure duplication for that user) that the devices are all owned by the same user, par. [0161]-[0165] then provides an example of how the duplication of watching an ad on multiple devices is converted to a metric to optimize the efficiency of the providing of ads, par. [0133]-[0134] then teaches the creating of lookalike groups to try and find similar groups in order to utilize the duplication information of users, par. [0138]-[0139] that would provide a valid set of groups that meet a certain measured validity so that based on the estimate par. [0144] parameters (i.e. duplication factors) can be changed in order to effectively remove redundancy, par. [0015] in order to optimize consumer segments (i.e. duplicate the determined duplication in order to expand and optimize the ad presentation), par. [0016] which will therefore quantify the efficiency of the advertising campaign).

process an input set of total exposure metrics associated with respective individual ones of the media platforms for a query media campaign to predict a first set of estimated duplication factors for the different possible combinations of media platforms for the query media campaign (see; abstract of Ray teaches the statistical methods for measuring cross-screen efficacy as it relates to advertising, namely the ability to for advertisers ad advertising agencies to predict the behaviors of consumers based on aggregated cross screen behavior, par. [0078] and [0084] indicates that this process takes place with the use of machine learning, par. [0120]-[0128] further discloses a determination of a user duplicating the viewing of an ad based on a probability (i.e. estimation of exposure duplication for that user) that the devices are all owned by the same user, par. [0161]-[0165] then provides an example of how the duplication of watching an ad on multiple devices is converted to a metric to optimize the efficiency of the providing of ads, par. [0133]-[0134] then teaches the creating of look alike groups to try and find 

identify a first one of the set of reference media campaigns to represent the query media campaign based on comparisons of the first set of estimated duplication factors predicted for the query media campaign with respective ones of the sets of estimated duplication factors obtained for the respective ones of the reference media campaigns (see; abstract of Ray teaches the statistical methods for measuring cross-screen efficacy as it relates to advertising, namely the ability to for advertisers ad advertising agencies to predict the behaviors of consumers based on aggregated cross screen behavior, par. [0078] and [0084] indicates that this process takes place with the use of machine learning, par. [0120]-[0128] further discloses a determination of a user duplicating the viewing of an ad based on a probability (i.e. estimation of exposure duplication for that user) that the devices are all owned by the same user, par. [0161]-[0165] then provides an example of how the duplication of watching an ad on multiple devices is converted to a metric to optimize the efficiency of the providing of ads, par. [0133]-[0134] then teaches the creating of lookalike groups to try and find similar groups in order to utilize the duplication information of users,  par. [0138]-[0139] that would provide a valid set of groups that meet a certain measured validity so that based on the estimate, this is seen as the identifying based on a the lookalike determination based on results the identification of impact of media campaigns on a single user to all the groups (i.e. predict media duplication to determine efficacy), par. [0144] parameters (i.e. duplication factors) can be changed in order to effectively remove redundancy

estimate a second set of estimated duplication factors for the query media campaign based on the set of estimated duplication factors for the first one of the set of reference media campaigns and the input set of total exposure metrics for the query media campaign (see; abstract of Ray teaches the statistical methods for measuring cross-screen efficacy as it 


	Referring to Claim 2, see discussion of claim 1 above, while Ray teaches the apparatus above, Ray further discloses an apparatus having the limitations of:

including a duplication factor calculator to: transform the sets of total exposure metrics and the sets of actual duplication factors to create a first reference media estimated duplication factor for a first combination of media platforms, the first reference media estimated duplication factor associated with a feature combination for the first combination of media platforms (see; par. [0007], par. [0011], par. [0091], and par. [0160] of Ray teaches determining a duplication factor as well deduplication value from total exposure values where duplication factors can include time of day, number of impressions, type of audience and demographic data associated with the determination of a specific advertisement on a specific device).

transform the sets of total exposure metrics and the sets of actual duplication factors to create a second reference media estimated duplication factor for a second combination of media platforms, the second reference media estimated duplication factor associated with the feature combination (see; par. [0078], par. [0083], par. [0086], and par. [0097] of Ray 


	Referring to Claim 3, see discussion of claim 2 above, while Ray teaches the apparatus above, Ray further discloses an apparatus having the limitations of:

the feature combination represents at least one of demographics, a media campaign time step, a media platform reach, or a digital duplicated reach, the digital duplicated reach determined based on a combination of desktop reach, mobile reach, and digital reach (see; par. [0007], par. [0011]-[0012], par. [0066], and par. [0097] of Ray teaches a combination that includes demographics, target time, devices (i.e. media platform), and reach from duplication is determined from determining devices that provide the exposure to the media).


	Referring to Claim 4, see discussion of claim 2 above, while Ray teaches the apparatus above, Ray further discloses an apparatus having the limitations of:

including a media platform engine to: generate a first decision tree model based on the first reference media estimated duplication factor (see; par. [0111], and par. [0172] of Ray teaches using multiple models to generate a similarity score from analyzed advertising campaigns and utilizing machine learning analyzed by multiple possible analysis techniques including utilizing a decision tree model that is based on determined duplication factors).

generate a second decision tree model based on the second reference media estimated duplication factor (see; par. [0076], par. [0084], par. [0111], and par. [0172] of Ray teaches using multiple models to generate a similarity score from analyzed advertising campaigns and utilizing machine learning analysis by multiple possible analysis techniques in order to determine accuracy of the analysis which includes utilizing a decision tree model that is 

train the first decision tree model and the second decision tree model using K-fold cross validation (see; par. [0248] of Ray teaches an example of how a decision tree is used and also utilizes a K-Fold cross validation).


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 12-14, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray et al. (U.S. Patent Publication 2017/0034593 A1) (hereafter Ray) in view of Cai et al. (U.S. Patent Publication 2016/0027037 A1) (hereafter Cai).

	Referring to Claim 5, see discussion of claim 2 above, while Ray teaches the apparatus above, Ray does not explicitly disclose the an apparatus with the following limitations, however,

Cai teaches including an embedder engine to transform the query media campaign based on the feature combination associated with the first reference media estimated duplication factor and the second reference media estimated duplication factor to create a query media estimated duplication factor (see; par. [0039], par. [0086], and par. [0211] of Cai teaches embedding content that changes content in order to provide different media from a first media 

The Examiner notes that Ray teaches similar to the instant application discloses cross screen measurement accuracy in advertising performance. Specifically, Ray using statistical methods for measuring cross screen efficacy for advertising based on predicting behaviors of consumers including understanding duplication of exposure and as it comparable in certain respects to the instant application analyzes image data provided by a user in dealing with mapping it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Cai provides event groupings of campaigns and number of impressions and as it is comparable in certain respects to Ray which analyzes image data provided by a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ray discloses statistical methods for measuring cross screen efficacy for advertising based on predicting behaviors of consumers including understanding duplication of exposure.  However, Ray fails to disclose that including an embedder engine to transform the query media campaign based on the feature combination associated with the first reference media estimated duplication factor and the second reference media estimated duplication factor to create a query media estimated duplication factor.

Cai discloses including an embedder engine to transform the query media campaign based on the feature combination associated with the first reference media estimated duplication factor and the second reference media estimated duplication factor to create a query media estimated duplication factor.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Ray including an embedder engine to transform the query media campaign based on the feature combination associated with the first reference media estimated duplication factor and the second reference media estimated duplication factor to create a query 


	Referring to Claim 6, see discussion of claim 5 above, while Ray in view of Cai teaches the apparatus above, Ray further discloses an apparatus having the limitations of:

including a dimension engine to map the query' media estimated duplication factor to the first reference media estimated duplication factor and the second reference media estimated duplication factor utilizing a KD tree and identify the first one of the reference media campaigns based on a Euclidean distance to the query' media campaign (see; par. [0104]-[0108], par. [0102], par. [0111], and par. [0167] of Cai teaches mapping the duplication factor based on a distance between nodes that identify the habits of consumers exposure to media and duplicate factors can be identified using statistical methods including a KD tree and Euclidean distance to the campaign).


	Referring to Claim 7, see discussion of claim 5 above, while Ray in view of Cai teaches the apparatus above, Ray further discloses an apparatus having the limitations of:
including a max entropy engine to linearly interpolate the identified reference media campaign to match a duration of the query media campaign, and combine the input set of total exposure metrics for the query media campaign and deduplication rates for the linearly interpolated reference media campaign to determine a deduplicated audience for the query media campaign (see; par. [0086], par. [0111], and par. [0160] of Ray teaches determining a max entropy as part of the similarity score determination which provides a match 


	Referring to Claim 8, Ray teaches a non-transitory computer readable medium.  Claim 8 recites the same or similar limitations as those addressed above in claim 1, Claim 8 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 9, see discussion of claim 8 above, while Ray teaches the non-transitory computer readable medium above Claim 9 recites the same or similar limitations as those addressed above in claim 2, Claim 9 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 10, see discussion of claim 9 above, while Ray teaches the non-transitory computer readable medium above Claim 10 recites the same or similar limitations as those addressed above in claim 3, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 11, see discussion of claim 9 above, while Ray teaches the non-transitory computer readable medium above Claim 11 recites the same or similar limitations as those addressed above in claim 4, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 4.

Referring to Claim 12, see discussion of claim 9 above, while Ray teaches the non-transitory computer readable medium above Claim 12 recites the same or similar limitations as those addressed above in claim 5, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 13, see discussion of claim 12 above, while Ray in view of Cai teaches the non-transitory computer readable medium above Claim 13 recites the same or similar limitations as those addressed above in claim 6, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 14, see discussion of claim 13 above, while Ray in view of Cai teaches the non-transitory computer readable medium above Claim 13 recites the same or similar limitations as those addressed above in claim 6, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 15, Ray teaches a method.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 16, see discussion of claim 15 above, while Ray teaches the method above Claim 16 recites the same or similar limitations as those addressed above in claim 2, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 2.

Referring to Claim 17, see discussion of claim 16 above, while Ray teaches the method above Claim 17 recites the same or similar limitations as those addressed above in claim 4, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 18, see discussion of claim 16 above, while Ray teaches the method above Claim 18 recites the same or similar limitations as those addressed above in claim 5, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 19, see discussion of claim 18 above, while Ray in view of Cai teaches the method above Claim 19 recites the same or similar limitations as those addressed above in claim 6, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 20, see discussion of claim 19 above, while Ray in view of Cai teaches the method above Claim 20 recites the same or similar limitations as those addressed above in claim 7, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 7.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ray et al. (U.S. Patent Publication 2017/0208370 A1) discloses a yield optimization of cross-screen advertising placement.
Anderson et al. (U.S. Patent 8,364,516 B2) discloses methods and apparatus to determine the effects of trade promotions on subsequent sales.
Ramaswamy et al. (U.S. Patent 8,327,396 B2) discloses methods, systems, and apparatus for multi-purpose metering.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623